PER CURIAM:
Gerald Anthony Hall appeals the district court’s order denying his motion for dismissal of indictment, Fed.R.Crim.P. 12(b)(2). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Hall, No. CR-94-195-MU (W.D.N.C. Mar. 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED